Case 6:19-cv-01257-MJJ-CBW Document 71 Filed 05/27/20 Page 1 of 1 PageID #: 2881




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  TURBINE GENERATION SERVICES L L C         CIVIL ACTION NO. 6:19-CV-01257
  ET AL

  VERSUS                                    JUDGE JUNEAU

  GENERAL ELECTRIC CO ET AL                 MAGISTRATE JUDGE WHITEHURST


                                  JUDGMENT

          For the reasons stated in the Report and Recommendation of the

  Magistrate Judge previously filed herein, and after an independent review of the

  record including the objections filed by petitioner, and having determined that the

  findings and recommendations are correct under the applicable law;

          IT IS ORDERED that the Motion To Remand filed by Plaintiff, Turbine

  Powered Technology L.L.C., [Rec. Doc. 40], is GRANTED and this matter is hereby

  remanded to the 15th Judicial District Court, Parish of Lafayette, Louisiana.

          THUS DONE AND SIGNED in Lafayette, Louisiana, on this 26th day of May,

  2020.




                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE
